Title: From John Adams to Alexander Bryan Johnson, 21 January 1823
From: Adams, John
To: Johnson, Alexander Bryan



my dear Sir
Quincy January 21st. 1823

Thanks for your favour of the 15th. and the Pamphlet inclosed. Lord Bollingbrook says and every body knows that nobility in China ascends when a Man is ennobled, he ennobles all his Ancestors but none of his Posterity and his Lordship pronounces this law a wise institution, and I believe it is, and much wiser than to ennoble a long list of puppies, and Butterflies to all future ages. In this Country the virtues of Ancestors are more likely to be concidered crimes in their decendants than pretentions to honours or emoluments—
I have written several letters to Albany, some have been printed, others I have not seen, for my part I receive, and consider compliments and vilifycations with sensations very much alike, both roll o’er my Cottage, and but sooth my sleep.—
Your speculations upon population is ingenious and required considerable thought, but for my part I leave this whole subject to the duty and inclinations of Mankind, and Womankind, to obey the precept increase and multiply—
If the people of the United States do not two years hence make a wise choice of President, it will not be for want of information, for there never was a free’r discussion before hand; I wish there had been as free a one from, 1799. to 1800. but the discussion was then all on one side perpetual reproach, and no contradiction, or explanation for both parties wished to get rid of the object, and both parties succeeded.—
News is not to be expected from hence / from your affectionate
John Adams